Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/24/2022 has been entered.

Status of claims
Claims 2-10, 13-15, and 18-20 have been cancelled; Claims 21-33 are withdrawn as non-elected claims. Claims 1, 11-12, and 16-17 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “132 Declaration” filed on 3/24/2022. There is no amendment since last office action dated 11/24/2021.

Previous Rejections/Objections
Previous rejection of Claims 1, 11-12, and 16-17 under 35 U.S.C. 103 as being unpatentable over Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/24/2021 and the Applicant’s “132 Declaration” filed on 3/24/2022.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Objections
Claims 21-33 are objected to because of the following informalities:  the claim indictors for these claims are wrong since these claims are withdrawn as non-elected claims according to the previous office action dated 11/24/2022.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11-12, and 16-17 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) in view of Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823).  
Regarding claims 1, 11-12, and 16-17, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) teach the same amount of carbonaceous reducing agent for reducing the same nickel oxide ore for the same metal or alloy smelting process as claimed in the copending application No. 16/094,493. Claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) does not specify the surface deposition on the mixture with carbonaceous reducing agent as recited in the instant claims. However, the technique of surface deposition on the mixture with carbonaceous reducing agent is a well-known technique as demonstrated by US’823. US’823 specify that: “a layer containing coarse carbonaceous material may be provided over multiple layers of agglomerates of the reducible mixture.” (Fig.1, Col.10, lns.46-48 of US’823), which reads on the claimed surface deposition as recited ion the instant claim. US’823 specify the amount of the carbonaceous coating are adjustable (Col.4, ln.43-52 of US’823), which overlaps the claimed surface depositing amount of carbonaceous reducing agent. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimizing the surface deposit amount of the carbonaceous reducing agent in the process of US’823 for the mixture of claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) since both US’823 and the copending application No. 16/094,493 teach the same manufacturing process throughout whole disclosing range. Thus, no patentable distinction was found in the instant claims compared with Claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) in view of US’823. 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Response to Arguments
The Applicant’s arguments related to the instant claims 1, 11-12, and 16-17 have been fully considered but moot on the new ground rejection above. Since the Applicant’s arguments are related to the amended features in the instant claims, the Examiner’s position is stated as above. Regarding the Applicant’s “132 Declaration” filed on 3/24/2022, which is sufficient to overcome the Previous rejection of Claims 1, 11-12, and 16-17 under 35 U.S.C. 103 as being unpatentable over Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823). The new ground ODP rejection can be overcome by proper “Terminal disclaimer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734